 

Case 1:18-mc-00653-JEJ Document 24 Filed 01/09/19 Page 1 of 4

2
L

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PENNSYLVANIA NATIONAL MUTUAL :
CASUALTY INSURANCE COMPANY,

 

Petitioner,
V. : No. 1:18-mc-00653-JEJ
EVEREST REINSURANCE COMPANY, : KH abreiece DA
f/k/a Prudential Reinsurance Company, |
JAN OS 2019
Respondent. PER ~
DEPUTY CLERK

PENN NATIONAL’S MOTION TO SEAL CONFIDENTIAL DOCUMENTS
ATTACHED TO ITS BRIEF OPPOSING
EVEREST’S PETITION TO COMPEL ARBITRATION
In accordance with Local Civil Rule 5.8 and Local Criminal Rule 49,
Pennsylvania National Mutual Casualty Insurance Company (“Penn National”),
_ files this Motion to seal Exhibits A to F, attached to Penn National’s
contemporaneously filed brief in opposition to the Petition filed by Everest

Reinsurance Company (“Everest”). With this Motion, Penn National also files its

Statement of Justification and a proposed order.

31027564.2 01/09/2019

 
 

' Case 1:18-mc-00653-JEJ Document 24 Filed 01/09/19 Page 2 of 4

Dated: January 9, 2019

31027564.2 01/09/2019

Respectfully submitted,

/s/ Matthew M. Haar
Matthew M. Haar, Esq. (85688)

_.K. Wesley Mishoe, Esq. (321983)

Saul Ewing Arnstein & Lehr LLP

2 North 2nd Street, 7th Floor
Harrisburg, Pennsylvania 17101
matt.haar@saul.com — (717) 257-7508
wes.mishoe@saul.com — (717) 257-7555

Paul M. Hummer, Esq. (46413)

Saul Ewing Arnstein & Lehr LLP

1500 Market Street, 38th Floor
Philadelphia, PA 19102
paul.hummer@saul.com — 215-972-7788

Attorneys for Petitioner
Pennsylvania National Mutual
Casualty Insurance Company

 
 

Case 1:18-mc-00653-JEJ Document 24 Filed 01/09/19 Page 3 of 4

CERTIFICATE OF NONCONCURRENCE
In accordance with Local Civil Rule 7.1, the undersigned certifies that he
has sought concurrence from counsel for Everest, and concurrence has been

denied.

Dated: January 9, 2019 /s/ Matthew M. Haar
_ Matthew M. Haar

31027564,.2 01/09/2019

 

 
 

Case 1:18-mc-00653-JEJ Document 24 Filed 01/09/19 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on J anuary 9, 2019, I served a true and correct copy of
the foregoing Motion upon the following through ECF filing:

Marc E. Wolin, Esq.
Joseph J. Schiavone, Esq.
Jeffrey S. Leonard, Esq.
Saiber LLC

18 Columbia Turnpike, Suite 200
Florham Park, NJ 07932

ye

Dated: January 9, 2019 /s/ Matthew M. Haar
Matthew M. Haar

31027564,2 01/09/2019
